Title: To John Adams from Fleury, 16 June 1778
From: Fleury, François Louis Teissèdre de
To: Adams, John


      
       Monsieur
       a St. hipolitte ce 16 juin 1778
      
      Je suis trop reconnoissant des bontés dont vous mavés honnoré pour ne pas vous exprimer a cet egard tous les sentiments que je vous dois. Receves done monsieur l’homage dun pere sensible que vous venes de tranquiliser, et qui se glorifie davoir un fils au service dune nation dont vous donnés la plus haute idee. Je ne metonne point monsieur quil cherche a si distinguer, si touts ceux qui l’habitent j pensent comme vous. Le bonheur dobtenir lextime des gens tells que vous est faite pour donner de lemulation. Je suis enchanté que mon fils ait eu lavantage de fixer desja votre attention par la renommée quil tache de sacquerir. Il seroit tres heureux pour lui que son zele vous inspirat le desir de le connoitre. Sil apprenoit jamais la complaisance dont vous maves comblé. Je ne doute pas quil ne fait tres empressé de vous en temoigner sa sensiblité. Oseray je vous prier monsieur de maccorder toujour la meme grace dont vous venes de me combler. Je vous aurois une obligation infinie de minstruire de ce qui sera relatif a mon fils. Pardonnés mon importunité, mais je suis pere je nay que cet enfant. Il servoit au regiment de rouergue il j etoit extimé et cheri de ses chefs et de ses camarades. Une noble ardeur la fait passer aux insurgens j’ay cedé a sa resolution glorieuse, mais vous sentes que ce sacrifice de ma part fait gemir la nature. Jen seray cependant monsieur de domagé si mon fils se rend utile a votre nation et si je suis asses heureux pour vous inspirer asses dinterest pour que vous daignes me randre dans loccassion le service que jose implorer de votre generosité. Crojes monsieur que tout ce qui mappartien ainsi que moy serons toujour empressés de meriter cette grace par les sentiments distingués et respectaux avec les quels je suis, Monsieur Votre tres humble et tres obeissant serviteur,
      
       De fleury
      
      
       Vous mobligeries bien sensiblement monsieur si lorsque vous ecrires a lamerique vous voulies bien me faire le plaisir de demander des nouvelles de mon fils et lui permettre de metre une de ses letters pour moy dans celles que vous recevres, ne doutant pas qu’il ne men ait ecrit pleusieurs que je nay pas recues, jen ignore la cause.
      
     